DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In view of the appeal brief filed on May 24, 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
        /AYAZ R SHEIKH/                  Supervisory Patent Examiner, Art Unit 2476                                                                                                                                                                                      


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 46, 47 and 49-54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quan et al. (US 2017/0339612 A1, hereinafter “Quan”).
	Regarding claim 46, Quan teaches a method, comprising: when operating as a first network node controlling a first frequency; configuring a timer for a user equipment, UE, which is started when an inactivity criteria is met that causes the UE to enter an inactive state (¶ [0200], the UE enters the intermediate state after the preset time; or may be that the UE uses the configuration information when there is no data transmission in a specific time, to enter the intermediate state; or the like. In other words, the UE enters the inactive state when an inactivity criteria is met (i.e., the UE receives a command, from the base station, to move into inactive state after the preset time or the UE determines there is no data transmission in a specific time. For example, if the configuration/command, from the base station, instructs the UE to enter an inactive state after 30 seconds, a timer is started when the command is sent/received and the UE enters in inactive state after the 30 second timer expires, ¶ [0011], ¶ [0201]-¶ [0204], Fig. 7b, ¶ [0218], ¶ [0221], ¶ [0334]); and upon expiry of the timer, allowing cell reselection for the UE based on a frequency criteria between the first frequency and at least a second frequency (¶ [0197], where the intermediate state means that: when the UE stores context information of the UE, if the UE moves and a cell movement range falls within the list, the UE performs cell reselection according to the list. ¶ [0203], the UE may perform cell reselection based on a cell reselection criterion, for example, a cell selection evaluation measurement value of a current serving cell is less than a reselection threshold of an intra-frequency cell, an inter-frequency cell, an inter-system cell, or the like. ¶ [0204], ¶ [0199], ¶ [0200], the UE enters the intermediate state after the preset time; or may be that the UE uses the configuration information when there is no data transmission in a specific time, to enter the intermediate state; or the like. In other words, the UE enters the inactive state when an inactivity criteria is met (i.e., the UE receives a command, from the base station, to move into inactive state after the preset time or the UE determines there is no data transmission in a specific time). A timer is started when the command is received and the UE enters the inactive state after the preset time has elapsed. The UE is allowed to reselect cell while in the UE is in inactive state (i.e., after the preset time). ¶ [0227]); and forwarding the UE context to at least a second network node controlling the at least second frequency at expiry of the timer (¶ [0183], The context information of the UE includes at least information that the UE is in the intermediate state. ¶ [0205], the first network side device sends the context information of the UE to a network side device in the list, ¶ [0206], The context information of the UE may include indication information of the UE in the intermediate state (i.e., the context information is sent when the UE is in the intermediate state), ¶ [0207], After the first network side device sends the configuration information to the UE, the first network side device may send the context information of the UE to the network side device in the list, so that the network side device in the list also stores the context information of the UE. In this way, when reselecting another network side device in the list, the UE may not establish the context information of the UE with the another network side device. ¶ [0227]).
	Regarding claim 47, Quan teaches the method as in claim 46, wherein: the inactivity criteria comprises at least one of:  entering a radio resource control, RRC, Inactive/IDLE State by the UE; sending/receiving the last data packet to/from the first network node; and the first network node sending an explicit command to move into a RRC Inactive/IDLE state (fig. 4, ¶ [0200], The condition may be using the configuration information immediately, that is, the UE enters the intermediate state immediately, ¶ [0201], The operation instruction may be used to instruct the UE to enter the idle state. The UE enters the intermediate state after the preset time; or may be that the UE uses the configuration information when there is no data transmission in a specific time, to enter the intermediate state; or the like, ¶ [0011]).
 	Regarding claim 49, Quan teaches the method as in claim 46, further wherein when configuring the UE with the timer, configuring the UE with the timer based on a service provided to the UE, such that the UE is kept in the first frequency layer if the service is running and the UE is configured with the timer if the service is not running (¶ [0200], The configuration information may also include a condition under which the first network side device instructs the UE to enter the intermediate state.  The condition may be using the configuration information immediately, that is, the UE enters the intermediate state immediately; or may be that the UE uses the configuration information when there is no data transmission in a specific time, to enter the intermediate state; or the like).
 	Regarding claim 50, Quan teaches the method as in claim 46, further comprising:
when operating as the first network node, providing by the first network node to the UE an identification of the first network node; and when operating as the second network node, receiving from the UE at the second network node the identification of the first network node in one of an uplink data transmission or an uplink message that is part of a connection establishment/resume procedure (¶ [0222], the RRC resume request message includes first cell information. Alternatively, if cell of the UE changes and the UE moves to a cell of the second network side device in the list, the cell information included in the RRC resume request message may be cell information of the first network side device, and specifically, may be a serving cell that sends the configuration information to the UE).
 	Regarding claim 51, Quan teaches the method as in claim 46, further comprising:
when operating as the first network node, providing by the first network node to the second network node an identification of the UE; and when operating as the second network node, receiving from the UE at the second network node the identification of the UE in one of an uplink data transmission or an uplink message that is part of a connection establishment/resume procedure (fig. 4, ¶ [0191], the context information of the UE may include an identifier of the UE, ¶ [0205]-¶ [0207]).
 	Regarding claim 52, Quan teaches the method as in claim 46, further comprising:
when operating as the first network node, providing, by the first network node to the second network node, a protocol configuration of the UE; and when operating as the second network node, receiving from the UE at the second network node uplink data that is transmitted with the protocol configuration and further processing by the second network node the received uplink data with the protocol configuration (fig. 5, ¶  [0043], ¶ [0191], ¶ [0222], and ¶ [0225]).
 	Regarding claim 53, Quan teaches the method as in claim 46, further comprising: providing, by at least one of the first and second network nodes to a user plane gate way, UPGW, of the UE, a downlink data termination address that is at second network node; and when operating as the second network node, receiving at the second network node from the UPGW downlink data directed to the UE (figs. 7a-1-7b).
	Regarding claim 54, Quan teaches the method as in claim 53, further comprising:
when operating as the second network node, paging the UE, by the second network node, in response to receiving the downlink data directed to the UE (figs. 7a-1-7b).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 36-38 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Quan in view of Chin et al. (US 8,699,509 B2).
 	Regarding claims 36 and, 41, Quan teaches an apparatus comprising: at least one processor; and at least one memory tangibly storing a computer program, wherein the at least one processor is configured with the at least one memory and the computer program to cause the apparatus to: receive at a user equipment, UE, from a first network node on a first frequency layer a configuration comprising a first/inactive state timer and information about a second frequency layer; the initiates the first/inactive state timer UE entering an inactive state (figs 4, ¶ [0011], ¶ [0193], The first network side device sends configuration information to the UE, where the configuration information includes a list, and the list is a cell list or a base station list, ¶ [0200], The configuration information may also include a condition under which the first network side device instructs the UE to enter the intermediate state, ¶ [0187], ¶ [0203], the UE may perform cell reselection based on a cell reselection criterion, for example, a cell selection evaluation measurement value of a current serving cell is less than a reselection threshold of an intra-frequency cell, an inter-frequency cell, an inter-system cell, or the like, ¶ [0201], Optionally, the configuration information may further include a time period in which the first network side device instructs the UE to enter the intermediate state according to the configuration information, and/or an operation instruction performed after the UE enters the intermediate state during the time period according to the configuration information. ¶ [0202], ¶ [0204], Fig. 7b, ¶ [0218], Alternatively, the UE is restored to the connection state when being in the intermediate state for a preset time length, ¶ [0221]. In other words, the UE is instructed to enter the intermediate state for a time period. The UE is restored to the connection when after being in the intermediate state for the time period (preset time length)); camp on a reselected target/second/inter-frequency cell and keep the UE context after performing a cell reselection in the inactive state (fig. 4, ¶ [0203], reselection of an inter-frequency cell, ¶ [0187], ¶ [0191], the context information of the UE may include a security-related parameter of the UE, e.g., a security key and a security algorithm, ¶ [0197], ¶ [0199], the UE stores the context information, ¶ [0225], Optionally, encryption and/or integrity protection may be performed on the RRC resume request message by using a security parameter.  The security parameter is configured for the UE and sent to the UE by the first network side device, ¶ [0227], ¶ [0185], ¶ [0187], ¶ [0265]).
	Quan does not explicitly teach receiving/initiate a (second) timer where prior to expiry of the initiated (second) timer, monitor paging occasions on the first frequency layer; and upon expiry of the (second) timer, keep the UE context and autonomously monitor paging occasions on the second frequency layer.
	In other words, Quan does not explicitly teach receiving/initiating a paging listening interval (second timer) upon the UE entering inactive state (i.e., during the first time period).
	Chin teaches receive at, a UE, from the first network node a configuration comprising a (second/paging listening) timer and comprising information about a second cell/base station (col. 5, lines 57-57, prior to entering the idle mode, the MS and the BS may exchange idle mode parameters, e.g., listening cycle which may be MS specific, paging offset and length of the paging listening interval); prior to expiry of the initiated (second/paging listening) timer, monitor paging occasions from first cell/base station (col. 7, lines 6-24, the MS wakes up during a listening interval to check for a paging message from the serving BS, col. 7, lines 54-57); and upon expiry of the (second/paging listening) timer, the UE autonomously monitor paging occasions on  second cell/base station (figs. 4A-5, col. 7, lines 6-24, after performing idle mode processing in the listening interval, the MS may scan neighbor BSs. This neighbor BS scan may be performed during the listening interval or at the end of the listening interval. Col. 7, lines 39-53).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to receive at, a UE, from the first network node a configuration comprising a (second/paging listening) timer (i.e. receive information regarding listening interval(s) for the intermediate/inactive state (first) time period) and information about a second frequency layer, and to initiate the (second) timer upon the UE entering an inactive state, and to monitor paging occasions on the first frequency layer prior to expiry of the initiated (second/paging listening) timer and to keep the UE context and autonomously monitor paging occasions on the second frequency layer upon expiry of the (second/paging listening) timer in the system of Quan to avoid lengthy setup delay (Chin: col. 7, lines 39-53). 
 	Regarding claim 37 and 42, Quan in view of Chin teaches the apparatus as in claim 36, wherein the at least one processor is configured with the at least one memory and the computer program to cause the apparatus to: prior to initiating the inactive state/timer, establish security with the first network node by negotiating at least one communication security key with the first network node; and after expiry of the inactivity state/timer, establish a radio resource control, RRC, connection with a second network node on the second frequency layer utilizing the at least one communications security key that was negotiated with the first network node (Quan: fig. 5, ¶ [0191], the context information of the UE may include a security-related parameter of the UE, e.g., a security key and a security algorithm, ¶ [0225], Optionally, encryption and/or integrity protection may be performed on the RRC resume request message by using a security parameter.  The security parameter is configured for the UE and sent to the UE by the first network side device. Figs. 4A-5B of Chin).
	Regarding claims 38 and 43, Quan in view of Chin teaches the apparatus as in claim 36, wherein: the UE enters the inactive state upon at least one of:  sending or receiving a last data packet to or from the first network node; and  receiving at the UE from the first network node an explicit command to move into a RRC Inactive/IDLE state (Quan: fig. 4, ¶ [0200], The condition may be using the configuration information immediately, that is, the UE enters the intermediate state immediately, ¶ [0201], The 
operation instruction may be used to instruct the UE to enter the idle state).
10.  	Claims 39 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Quan in view of Chin as applied to claim 36 above, and further in view of 3GPP TS 36.304 V14.0.0 (2016-09) (hereinafter “3GPP).	
 	Regarding claims 39 and 44, Quan in view of Chin teaches the apparatus as in claim 36.
Quan in view of Chin does not explicitly teach wherein the UE autonomously monitors paging occasions on the second frequency layer upon expiry of the timer only if the UE receives from the first network node at least one of the following:
 an explicit frequency layer/band/carrier with a higher absolute priority than that of the first network node;  a second set of radio access network, RAN, tracking area identities, IDs, with a higher absolute priority than that of the first network node; and  a set of cell identities with a higher absolute priority than that of the first network node.
	However, 3GPP teaches absolute priorities, for cell reselection evaluation, of different E-UTRAN frequencies or inter-RAT frequencies may be provided to the UE in the system information, in the RRCConnectionRelease message or by inheriting from another RAT at inter-RAT cell (re)selection (§ 5.2.4).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to autonomously monitors paging occasions on the second frequency layer upon expiry of the timer only if the UE receives from the first network node at least one of the following: an explicit frequency layer/band/carrier with a higher absolute priority than that of the first network node;  a second set of radio access network, RAN, tracking area identities, IDs, with a higher absolute priority than that of the first network node; and  a set of cell identities with a higher absolute priority than that of the first network node in the system of Quan in view of Chin to comply with 3GPP standard requirements.
11. 	Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Quan in view of 3GPP 
	Regarding claim 48, Quan teaches the method as in claim 46.
Quan does not explicitly teach wherein the frequency criteria comprises at least one of: the first network node providing an explicit frequency layer/band/carrier with higher absolute priority than that of the first network node; the first network node providing the UE with a second set of radio access network, RAN, tracking area identities, IDs, with a higher absolute priority than that of the first network node; and  the first network node providing a set of cell identities with a higher absolute priority than that of the first network node.
 	However, 3GPP teaches absolute priorities of different E-UTRAN frequencies or inter-RAT frequencies may be provided to the UE in the system information for cell reselection evaluation, in the RRCConnectionRelease message or by inheriting from another RAT at inter-RAT cell (re)selection (§ 5.2.4).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to autonomously monitors paging occasions on the second frequency layer upon expiry of the timer only if the UE receives from the first network node at least one of the following: an explicit frequency layer/band/carrier with a higher absolute priority than that of the first network node;  a second set of radio access network, RAN, tracking area identities, IDs, with a higher absolute priority than that of the first network node; and  a set of cell identities with a higher absolute priority than that of the first network node in the system of Quan in view of Takahashi to comply with 3GPP standard requirements.
Allowable Subject Matter
12.	Claims 40 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
13.	Applicant’s arguments with respect to claim 46 have been considered but are moot in view of new interpretation of Quan.
14. 	Applicant’s arguments with respect to claims 36 and 41 have been considered but  they are not persuasive. 
15.	Applicant argues “…Quan does not disclose or imply at least the subject matter in independent claim 41 of the following: initiating the timer upon the UE entering an inactive state; prior to expiry of the initiated timer, monitoring paging occasions on the first frequency layer; and upon-expiry of the timer, keeping the UE context and autonomously monitoring paging occasions on the second frequency layer in the inactive state.
…As stated above, the paging and the UE’s listening for the paging in Quan are not based on a time period starting or expiring. Furthermore, FIGS. 7a-1 and 7a-2 of Quan show that the reception of paging by the UE is not timer-related (or time-period-related)…
In other words, there is not (as in independent claim 41) a monitoring of paging occasions for a first frequency layer while a time is active, and then, upon expiry of the time, a monitoring of paging occasions in a second frequency layer. Instead, all of the monitoring occurs during a single listening interval…”
Examiner respectfully disagrees and submits that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
 	Quan teaches receive at a user equipment, UE, from a first network node on a first frequency layer a configuration comprising a first/inactive state timer and information about a second frequency layer; the initiates the first/inactive state timer UE entering an inactive state (figs 4, ¶ [0011], ¶ [0193], The first network side device sends configuration information to the UE, where the configuration information includes a list, and the list is a cell list or a base station list, ¶ [0203], the UE may perform cell reselection based on a cell reselection criterion, for example, a cell selection evaluation measurement value of a current serving cell is less than a reselection threshold of an intra-frequency cell, an inter-frequency cell, an inter-system cell, or the like, ¶ [0201], Optionally, the configuration information may further include a time period in which the first network side device instructs the UE to enter the intermediate state according to the configuration information, and/or an operation instruction performed after the UE enters the intermediate state during the time period according to the configuration information. ¶ [0202], ¶ [0204], Fig. 7b, ¶ [0218], Alternatively, the UE is restored to the connection state when being in the intermediate state for a preset time length, ¶ [0221]. In other words, the UE is instructed to enter the intermediate state for a time period. The UE is restored to the connection when after being in the intermediate state for the time period (preset time length), ¶ [0204], Fig. 7b, ¶ [0218], ¶ [0221]); camp on a reselected target/second/inter-frequency cell and keep the UE context after performing a cell reselection in the inactive state (fig. 4, ¶ [0203], reselection of an inter-frequency cell, ¶ [0187], ¶ [0191], the context information of the UE may include a security-related parameter of the UE, e.g., a security key and a security algorithm, ¶ [0197], ¶ [0199], the UE stores the context information, ¶ [0225], Optionally, encryption and/or integrity protection may be performed on the RRC resume request message by using a security parameter.  The security parameter is configured for the UE and sent to the UE by the first network side device, ¶ [0227], ¶ [0185], ¶ [0187], ¶ [0265]).
	Quan does not explicitly teach receiving/initiate a timer where prior to expiry of the initiated timer, monitor paging occasions on the first frequency layer; and upon expiry of the timer, keep the UE context and autonomously monitor paging occasions on the second frequency layer.
	In other words, Quan does not explicitly teach receiving/initiating a paging listening interval (second timer) upon the UE entering inactive state (i.e., during the first time period) 
	Chin teaches receive at, a UE, from the first network node a configuration comprising a (second/paging listening) timer and comprising information about a second cell/base station (col. 5, lines 57-57, prior to entering the idle mode, the MS and the BS may exchange idle mode parameters, e.g., listening cycle which may be MS specific, paging offset and length of the paging listening interval); prior to expiry of the initiated (second/paging listening) timer while the UE is in an inactive state (during the first time period), monitor paging occasions from first cell/base station (col. 7, lines 6-24, the MS wakes up during a listening interval to check for a paging message from the serving BS, col. 7, lines 54-57); and upon expiry of the (second/paging listening) timer, the UE autonomously monitor paging occasions on  second cell/base station (figs. 4A-5, col. 7, lines 6-24, after performing idle mode processing in the listening interval, the MS may scan neighbor BSs. This neighbor BS scan may be performed during the listening interval or at the end of the listening interval. Col. 7, lines 39-53).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to receive at, a UE, from the first network node a configuration comprising a (second/paging listening) timer (i.e. receive information regarding listening interval(s) for the intermediate/inactive state (i.e., during the first time period)) and information about a second frequency layer, and to initiate the (second) timer upon the UE entering an inactive state, and to monitor paging occasions on the first frequency layer prior to expiry of the initiated (second/paging listening) timer and to keep the UE context and autonomously monitor paging occasions on the second frequency layer upon expiry of the (second/paging listening) timer in the system of Quan to avoid lengthy setup delay (Chin: col. 7, lines 39-53). 
In other words, it would have been obvious to one of ordinary skill in the art to receive, at the UE, information about the first/inactive time period (i.e., how long the UE stays in an inactive state), information about the second/paging listening timer which is started when the UE is in an inactive state and the information about the second frequency layer to monitor/measure the frequency for performing inter-frequency reselection while the UE is in the inactive state in the system of Quan.
Configure the UE, in an inactive state during the first time period, to listen/monitor the paging from the first frequency layer/base station while the second/paging listening period is active and to listen/monitor the paging from the second frequency layer/base station after the second/paging listening period expires to perform inter-frequency cell reselection while the UE is in an inactive state in the system of Quan.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477